In re: Roger Williams Insurance Company and Patrick Horrigan, d/b/a Horrigan Bonding Company, applying for writs of certiorari, prohibition, mandamus and for a stay order. Parish of Orleans.
Writ Denied. Stay order set aside. On the showing made the exercise of our supervisory jurisdiction in this civil case is not warranted, without prejudice to any rights the petitioners may have to seek supervisory relief from any ruling or action in the Criminal District Court on the subject matter of this application.
DIXON, J., dissents from the denial and would grant the writ.